EXHIBIT 10.1
 
AGREEMENT
 
This Agreement (this “Agreement”) is dated effective as of April 25th, 2008 (the
“Effective Date”) by and between GABRIEL TECHNOLOGIES CORPORATION, a Delaware
corporation (the “Company”) and NICHOLAS A. FEGEN (the “Consultant”).  The
Company and Consultant are sometimes hereinafter referred to individually as a
“Party” and collectively as the “Parties”.
 
RECITALS:
 
WHEREAS, the Consultant has in the past (a) served as an independent contractor
providing business development, financial consulting, investor relations,
strategic planning, and other services to the Company, and (b) acted as a
non-exclusive finder in connection with the sale by the Company of its debt or
equity securities (a “Transaction”) to one or more “accredited investors” (as
defined in Rule 501 of Regulation D promulgated by the Securities and Exchange
Commission) (each, an “Investor”), (such services are referred to as the
“Consulting Services”);
 
WHEREAS, the Company and Consultant desire to settle in full all outstanding
obligations of the Company to the Consultant for Consulting Services rendered
through the Effective Date pursuant to the terms of this Agreement;
 
WHEREAS, pursuant to those certain Subscription Agreements dated November 1,
2004 and December 1, 2004, Consultant purchased 1,000,000 shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”), at an
aggregate purchase price of $2,500,000 (the “Purchase Price”);
 
WHEREAS, as of the date hereof, $1,470,000 of the Purchase Price (the
“Subscription Receivable”) remains unpaid, which represents the Purchase Price
for 588,000 of the 1,000,000 shares of Common Stock (the “Unpaid Shares”); and
 
WHEREAS, the Company is willing to forgive the Subscription Receivable in
exchange for Consultant’s agreement to reduce by 588,000 stock equivalent units
the number of stock equivalent units that the Company would otherwise have
issued to Consultant for Consulting Services, on the terms and subject to the
conditions contained herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Consultant hereby agree as follows:
 
1.    COMPENSATION AND CANCELLATION OF SUBSCRIPTION RECEIVABLE.  In
consideration of, and in full settlement of all obligations of the Company for
any and all Consulting Services rendered by the Consultant, the Company shall
issue to Consultant, within 3 Business Days after the Effective Date, 308,650
stock equivalent units of the Company (“Units”). Concurrent with execution of
this Agreement and the issuance of the Units, the Parties shall enter into a
Stock Equivalent Unit Participation Agreement (“Participation Agreement”) in
form of Exhibit A attached hereto. The Units shall not be certificated, will be
governed by this Agreement and the Participation Agreement, and will be
represented solely by an account to be maintained by the Company as set forth in
the Participation Agreement
 
The Parties acknowledge and agree that the compensation provided for in this
Section 3 shall be the sole and exclusive compensation to be received by
Consultant for any and all prior services rendered to the Company up to and
including the Effective Date. Any agreement between the Consultant and the
Company is terminated, effective immediately, at no cost to either party
 
 
1

--------------------------------------------------------------------------------

 
 
2.    NONDISCLOSURE OF PROPRIETARY INFORMATION.  Consultant acknowledges that he
has received information relating to the Company’s and any of its affiliates’
assets, operations, clients, and past, present, and future businesses, including
without limitation developments, technical data, intellectual property,
specifications, designs, ideas, product plans, research and development,
personal information, financial information, customer lists, business methods
and operations, strategic plans, marketing plans and pricing information, all of
which are proprietary to the Company and involve trade secrets, know-how,
techniques, and combinations of known information of a character regarded by the
Company as confidential, as well as other information that the Company has
indicated to be confidential or which, by the nature of the information or the
circumstances of its disclosure, Consultant ought reasonably to consider
confidential (all of the foregoing, collectively, the “Proprietary
Information”).  The Proprietary Information does not include information which
(i) at the time it is disclosed by the Consultant was already in the public
domain; (ii) is subsequently published or publicly disclosed by persons other
than Consultant through no fault of Consultant; (iii) is subsequently acquired
by Consultant from a third party having no obligation of confidentiality toward
the Company with respect to such information; or (iv) is known to Consultant at
the time of disclosure, provided that Consultant shall have the burden of
establishing such prior knowledge by competent written proof. If Consultant is
compelled by law to disclose Confidential Information, he shall use his best
efforts to give the Company 10 days prior written notice of compelled disclosure
and shall limit such disclosure to the extent legally possible.
 
Consultant agrees that Consultant will not disclose any Proprietary Information
to any person or entity, except with the Company’s consent, and that, similarly,
without the Company’s consent, will not use such information for the benefit of
any person or entity other than the Company at any time. Consultant agrees that
Consultant will deposit with or return to the Company all copies (in any media,
including, without limitation, electronic storage media) of documents, records,
notebooks or any other information or documentation of the Company’s Proprietary
Information, and all derivatives thereof, whether the Proprietary Information or
documentation that was developed or prepared by Consultant or by others.
Consultant acknowledges that this covenant of nondisclosure is an integral part
of this Agreement and is given in consideration of the engagement of Consultant
and the other consideration granted in this Agreement.
 
3.    COMPANY’S REPRESENTATIONS.  Company represents and warrants with and to
Consultant as follows
 
 
(a)
The Company is free to enter into this Agreement and to perform each of its
terms and covenants hereunder.

 
 
(b)
The Company is not restricted nor prohibited, contractually or otherwise, from
entering into and performing this Agreement, and the Company’s execution and
performance of this Agreement is not a violation or breach of any other
agreements between the Company and any other person or entity.

 
 
(c)
This Agreement is a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms.

 
4.    CONSULTANT REPRESENTATIONS.  Consultant represents and warrants with and
to the Company as follows:
 
 
(a)
Consultant is free to enter into this Agreement and to perform each of its terms
and covenants hereunder.

 
 
(b)
Consultant is not restricted nor prohibited, contractually or otherwise, from
entering into and performing this Agreement, and Consultant’s performance of
this Agreement, and the receipt of compensation hereunder, is not a violation or
breach of any federal, state or local order, law or regulation of any
governmental body, or a violation or breach of any agreements between Consultant
and any other person or entity.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)
This Agreement is a legal, valid and binding agreement of Consultant,
enforceable in accordance with its terms.

 
 
(d)
Neither Consultant nor any agent of Consultant has: (i) participated in any
negotiations between any Investor and the Company; (ii) handled any funds from
any Investor; (ii) made any recommendations to a potential Investor regarding
the Company or an investment in the Company; (iii) participated in any
advertisement, endorsement or solicitation regarding an Investor’s investment in
the Company; (iv) participated in the preparation or distribution of any
materials relating to the investment by an Investor in the Company; (v)
performed any independent analysis or due diligence or rendeedr any advice
regarding the valuation of an investment by any Investor in the Company; (vi)
assisted any Investor in obtaining any financing for investment by any Investor
in the Company; (vii) been associated with or subject to the direction, control
or supervision of the Company; or (viii) been, engaged in the business of
effecting transactions in securities for the account of others.

 
 
(e)
Neither Consultant nor any agent of Consultant is an officer, director,
controlling person or employee of the Company or any of its affiliates.

 
 
(f)
Consultant is not, and was not at the time of any Transaction, required to
register with the United States Securities and Exchange Commission as a Broker
or Dealer (as such terms are defined in Section 3 of the Securities Exchange Act
of 1934, as amended) in order to consummate the transactions described in this
Agreement.

 
 
(g)
Consultant recognizes that acquiring the Units involves a high degree of risk
and is suitable only for persons of adequate financial means who have no need
for liquidity of the Units;



 
(h)
Consultant (i) is competent to understand and does understand the nature of the
Units, and (ii) is able to bear the economic risk of the Units;



 
(i)
Consultant is an accredited investor as defined in Rule 501 of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended (the “Act”);



 
(j)
Consultant has significant prior investment experience, including investment in
nonlisted and nonregistered securities, and recognizes the highly speculative
nature of this investment, and is able to bear the economic risk hereby assumed;



 
(k)
All information regarding the Company which was requested or desired by
Consultant has been furnished, all other documents which could be reasonably
provided have been made available for inspection and review, and Consultant
believes that such information is sufficient to make an informed decision with
respect to its acquiring the Units;



 
(l)
Consultant is acquiring the Units for its own account, for investment, and not
for distribution or resale to others; and

 
 
(m)
Consultant may not assign or transfer the Units except by will, by the laws of
descent and distribution, or pursuant to a qualified domestic relations order as
defined in the Internal Revenue Code of 1986, as amended.

 
 
3

--------------------------------------------------------------------------------

 
 
5.    INDEMNIFICATION BY CONSULTANT.  Consultant agrees to indemnify, defend,
and shall hold harmless the Company, its subsidiaries, directors, officers,
employees and agents, from and against any and all claims, demands, causes of
action, debts or liabilities, including reasonable attorneys’ fees
(collectively, “Damages”), to the extent that any such Damages is based upon or
arises out of (i) a breach of any of Consultant’s representations and warranties
contained herein, (ii) the gross negligence or willful misconduct of Consultant,
or (iii) a violation of any federal or state laws by Consultant.
 
6.    SEVERABILITY AND SAVINGS CLAUSE.  If any one or more of the provisions
contained in this Agreement is for any reason (i) objected to, contested or
challenged by any court, government authority, agency, department, commission or
instrumentality of the United States or any state or political subdivision
thereof, or any securities industry self-regulatory organization (collectively,
“Governmental Authority”), or (ii) held to be invalid, illegal or unenforceable
in any respect, the Parties hereto agree to negotiate in good faith to modify
such objected to, contested, challenged, invalid, illegal or unenforceable
provision. It is the intention of the Parties that there shall be substituted
for such objected to, contested, challenged, invalid, illegal or unenforceable
provision a provision as similar to such provision as may be possible and yet be
acceptable to any objecting Governmental Authority and be valid, legal and
enforceable. Further, should any provisions of this Agreement ever be reformed
or rewritten by a judicial body, those provisions as rewritten will be binding,
but only in that jurisdiction, on Consultant and the Company as if contained in
the original Agreement. The invalidity, illegality or unenforceability of any
one or more provisions hereof will not affect the validity and enforceability of
any other provisions hereof.
 
7.    SUCCESSORS; ASSIGNMENT.  This Agreement and the rights and obligations
under this Agreement shall be binding upon and inure to the benefit of the
Parties to this Agreement and their respective successors and permitted assigns.
Neither this Agreement nor any rights or benefits under this Agreement may be
assigned by either Party to this Agreement without the other Party’s prior
written consent.
 
8.    ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the Participation
Agreement supersede any and all other agreements, either oral or in writing,
between the Parties with respect to the engagement and compensation of the
Consultant by the Company (including any previously executed agreement that has
not been fully performed by both Parties), and contains all of the covenants and
agreements between the Parties with respect thereto. This Agreement can only be
amended by the Parties in writing, executed by the Party against whom
enforcement of any modifications may be sought.
 
9.    GOVERNING LAW.  This Agreement will be governed and construed in
accordance with the laws of Omaha, Nebraska, without resort to the conflict of
law principles thereof.  Any lawsuit brought to enforce or interpret this
Agreement must be filed and prosecuted in the state court (or federal court if
the requirements of federal jurisdiction are met), as the case may be, sitting
in Douglas County, Nebraska, and each of the Parties hereby voluntarily submits
to the jurisdiction of such court for such purpose and hereby voluntarily waives
any defense or objection to the exercise of such jurisdiction by any such court.
 
10.    NOTICES.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight carrier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the addresses set forth below each Party’s name on the signature
page hereto, or to such other address as the Party to whom notice is to be given
may have furnished to each other Party in accordance herewith. Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day after dispatch, if sent by
nationally recognized overnight courier and (iii) on the third Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used in this Agreement, “Business Day” means a day
that is not a Saturday, Sunday or a day on which banking institutions in the
city to which the notice or communication is to be sent are not required to be
open.
 
 
4

--------------------------------------------------------------------------------

 
 
11.    THIRD PARTY BENEFICIARY.  No person, firm, group or corporation is a
third party beneficiary of this Agreement.
 
12.    COUNTERPARTS; ELECTRONIC DELIVERY.  This Agreement may be executed in any
number of original counterparts, each of which having been so executed and
delivered shall be deemed an original and all of which, collectively, shall
constitute one agreement; it being understood and agreed that the signature
pages may be detached from one or more such counterparts and combined with the
signature pages from any other counterparts in order that one or more fully
executed originals may be assembled.  A copy of an executed counterpart
signature page signed by a Party may be delivered by facsimile or other
electronic transmission and, upon such delivery, a print out of the transmitted
signature of such Party will have the same effect as if a counterpart of this
Agreement bearing an original signature of that Party had been delivered to the
other Party.
 
 
[signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in Omaha, Nebraska effective as of the day and year first above
written.
 
 

 
COMPANY:
GABRIEL TECHNOLOGIES CORPORATION
         
 
By:
/s/ Ronald Gillum       Name: RONALD GILLUM       Title: President      
Address: 4538 S. 140th Street, Omaha, NE  68137  


  CONSULTANT:          
 
By:
/s/ Nicholas A. Fegen       Name: NICHOLAS A. FEGEN       Address: 675 Southfork
Drive, Waukee, IA  50263          



 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT
 
 
 
7

--------------------------------------------------------------------------------

 
 
GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this 25th day of April, 2008 (the “Effective Date”), between GABRIEL
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Corporation”), and
NICHOLAS A. FEGEN (the “Holder”).
 
WHEREAS, the Holder has provided Consulting Services to the Corporation
resulting in an obligation (the “Obligation”) of the Corporation to Holder as
more specifically described in that certain Agreement dated effective April
25th, 2008 (the “Obligation Exchange Agreement”), and has agreed to exchange
such Obligation for 308,650 Units (as defined below); and
 
WHEREAS, the Corporation and the Holder desire to memorialize and set out their
respective rights and obligations with respect to the Units.
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Definitions.  The following words have the following meanings for purposes
of this Agreement.
 
(a)    “Change of Control” means the earliest date upon which one of the
following events occurs:
 
(i)    Acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);
 
(ii)    Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or a significant part of the assets (other than in the
ordinary course of business) of the Corporation or of any of the Corporation’s
wholly or partly owned subsidiary companies, including without limitation Trace
Technologies, LLC, a Nebraska limited liability company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial holders of the Shares (as defined below) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
 
 
8

--------------------------------------------------------------------------------

 
 
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such Business Combination, owns the Corporation or all or substantially all of
the Corporation‘s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Shares immediately
prior to such Business Combination, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Corporation’s Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
 
(iii)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
 
(b)    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.
 
(c)    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.
 
(d)    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.
 
(e)    “Stockholder” means a holder of Shares.
 
(f)    “Unit” means a contractual right of the Holder to receive a certain
amount or value of property from the Corporation equal to a certain amount or
value of property received by a Stockholder with respect to a Share, in
accordance with the terms and conditions of this Agreement.


2.    Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)    The Holder hereby acknowledges receipt of 308,650 Units from the
Corporation under the Obligation Exchange Agreement and agrees that such Units
shall be subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
cancellation of the Corporation’s Obligation, as described in the Obligation
Exchange Agreement.
 
(b)    The Corporation hereby acknowledges the issuance of 308,650 Units to the
Holder under the Obligation Exchange Agreement and agrees that such Units shall
be subject to the terms and conditions of this Agreement.  The Corporation
further acknowledges and agrees that such Units were issued in exchange for the
cancellation of the Corporation’s Obligation, as described in the Obligation
Exchange Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
3.    Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will receive, at the Corporation’s election, either (a)
a cash payment equal to $2.00 times the number of Units held by Holder, or (b) 5
shares of common stock of the acquiring company for each Unit held by
Holder.  Likewise, if on the Dividend Distribution Date, each Stockholder of the
Corporation receives a Dividend Distribution Payment of $0.25 per Share in cash,
then Holder will receive a cash payment equal to $0.25 times the number of Units
held by the Holder.  The Corporation shall have the right to deduct, from any
payment or distribution hereunder, any taxes required by law to be withheld from
the Holder with respect to such payment or distribution and, in furtherance
thereof, Holder shall provide any documentation or completed form as may be
requested by Corporation related to or in connection with the determination of
any such withholding.  For the avoidance of doubt, amounts will only be payable
or distributable under this Agreement upon the occurrence of an event
specifically described herein and, further, no amount shall be payable or
distributable to a Holder upon the mere change in value of a Share in the
absence of such occurrence.
 
4.    No Rights as a Stockholder.  The Holder, in its capacity as a Holder of
Units, shall have no rights as a Stockholder of the Corporation.  No Shares or
other equity interest in the Corporation shall be issued pursuant to this
Agreement.
 
5.    Adjustments to Units; No Limitation on Corporation Action.
 
(a)    In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)    Notwithstanding the foregoing, the issuance by the Corporation of shares
of its capital stock of any class, or securities convertible into shares of
capital stock of any class, either in connection with a direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)    For the avoidance of doubt and without limiting the generality of the
foregoing, the existence of the Units shall not affect in any manner the right
or power of the Corporation to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
 
10

--------------------------------------------------------------------------------

 
 
6.    Representations and Warranties of Holders of Units.  As of the Effective
Date and the date of execution of the Obligation Exchange Agreement, the Holder
represents and warrants that:
 
(a)    The Holder has had access to all information regarding the Corporation
and its present and prospective business, assets, liabilities and financial
condition that the Holder reasonably considers important in connection with the
Units, this Agreement, and the Obligation Exchange Agreement, and the Holder has
had ample opportunity to ask questions of the Corporation’s representatives (and
any such questions have been answered to Holder’s satisfaction) concerning such
matters.
 
(b)    The Holder is fully aware of: (i) the highly speculative nature of the
future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and the Obligation Exchange Agreement.
 
(c)    The Corporation has made no representations or warranties to the Holder
with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and the Obligation Exchange
Agreement, and the Holder is in no manner relying on the Corporation or its
representatives for an assessment of such tax consequences.
 
(d)    The Holder has been advised that Holder should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
and participate in this Agreement and the Obligation Exchange Agreement and the
tax, financial, and/or other consequences thereof, and, further, the Corporation
has no responsibility to take or refrain from taking any action or actions in
order to achieve a certain tax or financial result for the Holder.
 
7.    Stock Equivalent Unit Account.  Each Unit shall be evidenced by an entry
on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Obligation Exchange Agreement
and this Agreement and shall be solely for accounting purposes.  Amounts payable
or distributable hereunder shall be paid or distributed exclusively from the
general assets of the Corporation, and no Holder entitled to payment or
distribution hereunder shall have any claim, right, security interest, or other
interest in any fund, trust, account, insurance contract, or asset of the
Corporation from which a payment or distribution may be made.  The rights of a
Holder of a Unit hereunder shall be solely those of an unsecured creditor of the
Corporation.  The Corporation’s liability for payments or distributions
hereunder, if any, shall be evidenced only by this Agreement.
 
8.    Restriction on Transfer.  The Units may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Holder dies, the Units shall transfer to a person who
acquired the right to the Units by bequest or inheritance. The Units shall not
be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.    Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
 
11

--------------------------------------------------------------------------------

 
 
if to the Holder, to the address set forth on the signature page hereto; and
 
if to the Corporation, to:
 
Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137
 
or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.
 
10.    No Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.
 
11.    Holder Undertaking / Indemnification.  The Holder hereby agrees to take
whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or the Obligation
Exchange Agreement.
 
12.    Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.    Entire Agreement.  This Agreement, with the Obligation Exchange
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter hereof, and supersedes all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald E. Gillum       Name: Ronald E. Gillum       Title: President        
 


 

  HOLDER:          
 
By:
/s/ Nicholas A. Fegen       Name: Nicholas A. Fegen      
Address: 675 [illegible] Dr., Waukee, Ia. 50263
         

 
 
13